White, Presiding Judge.
The judgment of the court rendered below in this case is affirmed. By the verdict arid judgment the punishment assessed against defendant was imprisonment in the penitentiary for a period of five years. Through inadvertence the judge in pronouncing sentence, or the clerk in entering it, has fixed the period of imprisonment at only two years. The sentence will be reformed so as to make it correspond with the verdict and judgment, and defendant will be confined in the penitentiary for a term of five instead of two years. (Hill v. The State, 10 Texas Ct. App., 673; Code Crim. Proc., Art. 869.)

Affirmed and sentence reformed.

Opinion delivered June 23, 1883.